                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


 Melissa & Daniel Willey, as Personal  *
 Representative of the Estate of Jaelynn
                                       *
 Willey, deceased, et. al.             *
                                       *
       Plaintiffs,                     *
                                       * CASE NO.: 8:20-cv-161 PWG
 v.                                    *
                                       *
 Board of Education of St. Mary’s      *
 County, et. al.                       *
                                       *
       Defendants.                     *
 *****************************************************************************
                             CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 21st day of October, 2020, a copy of Plaintiffs’

Opposition to Defendant Board of Education of St. Mary’s County’s Motion to Dismiss or, in the

alternative, For Summary Judgment, Memorandum, Exhibits, and Proposed Order; Plaintiffs’

Opposition to Defendants Karin Bailey, Cathy Allen, Mary Washington, James Davis, Rita

Weaver, J. Scott Smith, and F. Michael Wyant’s Motion to Dismiss, Memorandum, and Proposed

Order; and Plaintiffs’ Opposition to Defendants Jake Heibel and Troy Kroll’s Motion to Dismiss,

Memorandum, Exhibits, and Proposed Order were served via CM/ECF on:

       Edmund O’Meally, Esq.
       Adam Konstas, Esq.
       PK Law
       901 Dulaney Valley Road, Suite 500
       Towson, Maryland 21204
GILMAN & BEDIGIAN, L.L.C.


/s/ Lauren M. Geisser
Lauren M. Geisser, 29190
GILMAN & BEDIGIAN, L.L.C.
1954 Greenspring Drive, Suite 250
Timonium, Maryland 21093
(410) 560-4999
lgeisser@gblegalteam.com
Attorney for Plaintiff
